Case 1:18-cv-23708-MGC Document 32 Entered on FLSD Docket 12/01/2020 Page 1 of 2




                           UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF FLORIDA

                       Case No. 18-23708-Civ-COOKE/GOODMAN

  LUISA ELVIRA LAWRENCE,

         Plaintiff,

  vs.

  ACTING COMMISSIONER OF SOCIAL
  SECURITY ADMINISTRATION,

        Defendant.
  _____________________________/
                      ORDER ADOPTING MAGISTRATE JUDGE’S
                        REPORTS AND RECOMMENDATIONS
         THIS MATTER comes before me on United States Magistrate Judge Jonathan
  Goodman’s Report and Recommendations on Plaintiff ’s Petition For Attorney’s Fees
  (“Report”) (ECF No. 31). The underlying Motion was referred to Judge Goodman on May
  6, 2020. See ECF No. 30. In his Report, Judge Goodman recommends that the Court
  GRANT in part and DENY in part Plaintiff ’s Petition for Attorney’s Fees (ECF No. 27)
  and award Plaintiff $6,581.96 in attorney’s fees and $400 in costs, contingent upon a
  determination by the Government that Plaintiff owes no qualifying, preexisting debt(s) to
  the Government, for which sum let execution issue. No party has filed objections to the
  Report, and the time to do so has passed. After reviewing the Petition, the record, and the
  relevant legal authorities, I find Judge Goodman’s Report clear, cogent, and compelling.
         Accordingly, the Court AFFIRMS and ADOPTS Judge Goodman’s Report and
  Recommendation (ECF No. 31) and GRANTS in part Plaintiff ’s Petition for Attorney’s
  Fees (ECF No. 27). The Court AWARDS Plaintiff $6,581.96 in attorney’s fees and $400 in
  costs (made payable directly to Plaintiff ’s counsel), contingent upon a determination by the
  Government that Plaintiff owes no qualifying, preexisting debt(s) to the Government, for
  which sum let execution issue.
Case 1:18-cv-23708-MGC Document 32 Entered on FLSD Docket 12/01/2020 Page 2 of 2




         DONE and ORDERED in Chambers, at Miami, Florida, this 30th day of
  November 2020.




  Copies furnished to:
  Jonathan Goodman, U.S. Magistrate Judge
  Counsel of Record
